Upon petition for rehearing it has been made to appear that the Court in deciding the case on the original hearing did not consider the seventh, eighth and ninth assignments of error, under which appellants claim credit for $223.42 due Mrs. Mary A. Merker, one of the appellants, on account of a refund certificate signed and executed by Lake Region Packing Company to her before *Page 594 
its reorganization. This proposition was not touched upon in the original opinion.
Upon consideration of the seventh, eighth and ninth assignments of error, it is the conclusion of the Court that when the Lake Region Packing Company reorganized its affairs, its successor, having taken over all of its assets, became then in duty bound to carry out said retain certificate in favor of appellee, Mary A. Merker, when said appellee refused to accept an interest in the new organization in substitution for her interest in the old one under said refund certificate. Therefore, in settling and adjusting its accounts with Mrs. Merker, the Lake Region Packing Company as successor to the preceding organization, should have credited Mrs. Merker's accounts with the refund due her under said retain certificate amounting to $223.42. This admittedly was not done. So the decree below is erroneous to the extent that said retain certificate, with interest, had been disallowed or disregarded as a credit on the Mary A. Meeker account.
Upon petition for rehearing the decree of affirmance by the Court is modified as to the seventh, eighth and ninth assignments of error and the cause remanded, with directions to reform the final decree to accord with the holding of this opinion. Costs of this appeal to be divided equally between appellants and appellee.
WHITFIELD, C.J., and ELLIS, TERRELL, BROWN, BUFORD and DAVIS, J.J., concur. *Page 595